Citation Nr: 0123112	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-08 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.

The current appeal arose from a March 1998 rating action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  

The veteran, his wife and his son testified at a hearing 
conducted by a Hearing Officer at the RO in April 1999, a 
transcript of which has been associated with the claims file.   

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board via a video conference at the 
RO in June 2001.  


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
bilateral hearing loss when it issued an unappealed rating 
decision in July 1994.  

2.  The evidence submitted since the July 1994 rating is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final July 1994 decision wherein 
the RO denied reopening the claim of entitlement to service 
connection for bilateral hearing loss is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1911); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with  38 U.S.C.A. § 5104 (West 1911).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2001).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

The United States Court of Appeals for Veteran Claims (Court) 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally denied 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
8 Vet. App. 1 (1995); aff'd, 83 F.3d 1380 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167 (1996). Fulkerson v. West, 
12 Vet. App. 268 (1999).  "Moreover, once the Board finds 
that no such evidence has been offered, that is where the 
analysis must end."  Butler, supra.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of an organic 
disease of the nervous system to a degree of 10 percent or 
more within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service. 38 C.F.R. §§ 3.307, 3.309 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay ad 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Factual Background

The evidence which was of record prior to the July 1994 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for bilateral hearing loss 
is reported in pertinent part below.  

Service medical records (SMRs) reveal that a physical 
examination for flying report dated in August 1943 sets forth 
that the veteran denied a history of ear trouble, that 
external ears and membrana tympani were normal, and that 
hearing using the whispered voice test was 20/20 bilaterally.  
An examination report at the time of reporting for active 
duty, also dated in August 1943, reveals that there were no 
ear abnormalities and that hearing using the whispered voice 
test was 20/20 bilaterally.  

A physical examination for flying report dated in February 
1944 notes that the veteran denied a history of ear trouble, 
that his external ears and membrana tympani were normal, and 
that his hearing using the whispered voice test was 20/20 
bilaterally.

The report of physical examination at the time of his release 
from active duty dated in November 1945 reveals that the 
veteran had no ear abnormalities and that his hearing using 
the whispered voice test was 15/15 bilaterally.

Daily sick reports from 1945 show that the veteran was on 
sick call on January 2, 1945, January 8, 1945, and January 
31, 1945.  

In August 1973, the veteran submitted a lay statement from a 
fellow serviceman.  The serviceman stated that while in 
training over Charleston, South Carolina, and while firing at 
a tow target, one of the 45 millimeter shells exploded while 
the veteran was behind the machine gun.  The serviceman 
indicated that he had initially thought that the veteran 
reacted by being "a little in a fog," but then realized 
that he had a problem with his hearing.  He indicated that 
the veteran did not go to sick call because he was afraid of 
being knocked off of the flight crew.

A private medical record dated in February 1976 from VJS, MD, 
indicates that the veteran had been under his care since 
September 1975.  It was indicated that he reported a history 
of a hearing problem after a shell explosion during service.  
It was noted that he had undergone ear surgery and had seen 
several physicians over the years for recurrent infection and 
progressive loss of hearing.  It was stated that he presently 
had profound hearing loss in both ears.

Private medical records from RDZ, MD, dated in December 1981 
and March 1982, show that the veteran was seen for an 
otologic evaluation.  It was determined that he had a "dead 
ear" on the right, secondary to surgery, and that he wore a 
hearing aid on the left ear.  

A private medical record dated in August 1987 from ADT, MD, 
reveals that the veteran had a diagnosis of profound deafness 
in the right ear and severe, nerve type loss in the left ear.  
He was said to have a working diagnosis of allergy and had 
had rhinitis, headaches, otitis externa, and other similar 
problems in the past.

A private medical record dated in November 1987 from JM, MD, 
shows that the veteran was being evaluated for complaints of 
headaches.  It was noted that he was completely deaf in his 
right ear with some hearing loss and tinnitus in the left 
ear.

A neurologic consultation by PKR, MD, dated in November 1987, 
shows that the veteran was being evaluated for headaches.  It 
was indicated that based upon the history as provided by him, 
his loss of hearing was related to noise exposure related to 
an explosion during the veteran's period of service.

A private medical record dated in March 1989 from DJD, MD, 
shows that the veteran was evaluated for headaches, possibly 
related to his 1962 ear surgery.  He was said to have no 
hearing ability with the right ear and some hearing loss in 
the left ear.

A letter from the National Personnel Records Center dated in 
May 1994 reveals that sick reports from the 113th Army Air 
Force Base Unit, Squadron E, dated from dated from November 
1, 1944, through February 28, 1945, demonstrate that the 
veteran was in sick call on three occasions in January 1945, 
but there were no symptoms or diagnoses set forth for the 
reasons associated with the visits.

Also of record were copies of articles which related to the 
proper fitting and adjustment of hearing aids.  Private 
audiological reports dated from 1977 to 1994 were submitted 
which indicate a worsening of the veteran's hearing over the 
years.  

The RO denied entitlement to service connection for hearing 
loss in July 1994 and noted that the evidence showed that the 
veteran's bilateral hearing loss was not present in service 
or during the one year postservice presumptive period.  

The evidence added to the record since the July 1994 decision 
is reported in pertinent part below.  It includes VA and 
private medical records, lay statements, and testimony that 
was provided at personal hearings.  

A lay statement dated in May 1997 from a fellow serviceman of 
the veteran revealed that during training, the veteran and 
the serviceman were exposed to noise from guns that were 
fired from the plane on which they were flying.  A lay 
statement dated in June 1997 indicates that the veteran 
suffered from hearing problems after the misfire of a 50 
caliber machine gun while serving with a crew on a B-24 
bomber during World War II.

The veteran underwent a VA examination in October 1997.  He 
reported a history of noise exposure during his training in 
service when there was an explosion or gun blast next to him 
while on board a B-24 aircraft.  He indicated that he had a 
stapedectomy procedure to the right ear in 1962, and that his 
hearing decreased thereafter.  He denied any other civilian 
noise exposure.  He indicated that his hearing aid use in the 
left ear had begun in 1962.

In December 1997, a VA examiner reviewed the veteran's claims 
folder and provided an opinion that the veteran's claim is 
not supported and that it was more likely than not unrelated 
to the experience of a 50 caliber machine gun misfire 
described by the veteran.  The examiner opined as follows:  

"1.  All testing (at induction, while in 
service, and at discharge) document 
normal hearing function by standards 
common at the time.  

2.  There was no documentation of any 
hearing complaints in the medical records 
and that the treatment received at the 
time was directed toward head pain with 
no mention of any problem referable to 
the ears.

3.  [The veteran's] duties included 
transmission and reception of radio 
messages with which there was no mention 
of difficulty, which corroborated the 
absence of hearing problems during 
service.  

4.  The private operation which [the 
veteran] had in the early 1960's 
(stapedectomy) would have been for 
otosclerosis - a condition unrelated to 
noise exposure, which results in 
progressive hearing loss which is 
primarily conductive but which may 
include a sensorineural component; 

5.  The additional "buddy statements" 
do not provide sufficient evidence to 
contradict the above-noted issues since 
they do not evidence sufficient 
information to clarify whether there was 
anything other than transient difficulty 
associated with loud noise exposure.  

6.  The lengthy time interval between 
service and filing of the claim argues 
against loss incurred in or aggravated by 
service, rather, the loss resulting from 
otosclerosis may have been mistakenly 
attributed to the incident which the 
veteran alleged caused his hearing 
difficulty."

A private medical record dated in July 1998 from CFJ, MD, 
reveals that the veteran reported long standing right ear 
hearing loss which he first suffered in World War II.  It was 
noted that in 1962, he underwent a right stapes operation 
which rendered him deaf from the right ear.  He indicated 
that he had noticed progressive left ear hearing loss.  The 
examiner opined that the veteran's right ear hearing loss was 
caused by a combination of sudden noise exposure and sequelae 
from the stapes surgery.  It was indicated that there was a 
possibility that he had left otosclerosis, but surgery was 
not recommended as this was the only hearing ear.
A lay statement dated in April 1999 from the veteran's pastor 
suggests that the appellant has great difficulty coping as a 
non-hearer in a hearing world.  The pastor indicated that the 
veteran was of the highest ethics and that he lives his life 
in an honorable way, pursuing his claim as a matter of 
justice.

In April 1999, the veteran submitted an article which 
suggested that Navy noise was hazardous to one's hearing, and 
an article which offered a possible treatment for deafness.

In April 1999, the veteran, his spouse, and his son testified 
at a personal hearing before a hearing officer of the RO.  
The veteran testified that while in training over Charleston, 
South Carolina, and while firing a .50 caliber gun, the shell 
jammed and the veteran kicked the jammed gun with his foot.  
He indicated that the impact released the shell from the 
chamber and the firing pin hit the .50 caliber machine gun 
and it exploded as far away from his as arm's length.  He 
indicated that he experienced a lot of sharp pain and ringing 
in the ears, but that he did not tell the pilot or go for 
treatment.  

He stated that only the other gunners knew of what had 
happened and that upon landing, the pilot was told and he was 
sent to the flight surgeon.  The veteran indicated that he 
underwent about a week of testing in a pressure chamber to 
see the effects on his Eustachian tube.  Testing revealed 
that the Eustachian tube was okay and that, despite continued 
pain, he went overseas along with his crew.  He indicated 
that the pain and ringing continued during his tour of duty.  
He indicated that he worked as a radio operator and that he 
served for two years after the incident.

The veteran's spouse testified that she believed the alleged 
incident occurred in 1943.  She indicated that he knew that 
he was not hearing properly but he didn't want to admit it.  
She indicated that she noticed the loss of hearing about six 
or seven months after they were married in 1947, and after 
their son was born in 1950.  The veteran's son testified that 
as far as he could recall, his father had had hearing 
problems.

A medical record dated in June 1999 from JBS, MD, reveals 
that the veteran was a longtime patient of the office, since 
1987, and that he had given a history of exposure to a 
gunfire explosion in 1945.  The veteran reported that his 
hearing had never been the same, with bilateral hearing loss, 
tinnitus, and episodes of dizziness.  The veteran described 
current hearing trouble in both ears with bilateral tinnitus.  

Physical examination revealed dull tympanic membranes 
bilaterally, with the remaining head and neck examination 
being normal.  The veteran was said to have had a 1961 or 
1962 history of a stapedectomy in the right ear which 
resulted in profound deafness.  The veteran also underwent a 
mastoidectomy.  Audiometric testing was said to reveal a 
severe to profound hearing loss bilaterally with significant 
bone air gaps.  He was also said to have had good speech 
recognition ability, and tympanometry was reduced in the 
right ear and normal in the left ear.

In November 1999, a hearing officer denied the claim in view 
of the VA audiologist's opinion that was not supportive of 
the veteran's claim.  Such opinion was considered to have 
more weight than a private physician's statement that was 
supportive of the veteran's claim.  The VA examiner noted 
that a review of the entire claims file had been 
accomplished, and because he provided a compelling rationale 
as to why there was no a relationship between current 
bilateral hearing loss and noise exposure during service, the 
claim was denied.  

A medical record dated in June 2000 from CR, MD, reveals that 
the veteran was hospitalized at a private facility for 
pneumonia and chronic obstructive pulmonary disease.  He was 
advised not to travel.  Treatment for hearing loss is not 
indicated.  

At a videoconference hearing conducted in June 2001, the 
veteran and his wife again testified in support of his claim 
for entitlement to service connection for hearing loss.  He 
described the incident that he had testified about in April 
1999 in Charleston, South Carolina, in which he was exposed 
to extreme noise when a shell exploded.  He also gave a 
history of his postservice employment indicating that his 
work was in an office environment.  

Essentially, at this hearing, the veteran and his wife 
pointed out that there was evidence of record that supported 
his claim.  The veteran indicated that he would be submitting 
a statement by the son of a doctor he had seen right after he 
was discharged from service.  The physician was now deceased.  
The veteran's representative expressed that the VA 
physician's opinion of record was not accurate in that the 
examiner did not fully consider the veteran's military 
occupation.  

The statement mentioned above at the hearing was dated in 
March 2001, and added to the record in June 2001.  The 
statement was provided by the veteran's cousin.  The cousin 
recalled that his father, a physician, had irrigated the 
veteran's ear canals because they were clogged with metallic 
material from ammunition.  He remembered that the material 
"clinked" into the pan that he held below the veteran's 
ears.  He said that the damage to the veteran's ears was 
already extensive at that time.  The cousin recalled that 
this had occurred over 55 years ago.  

Also added to the record in June 2001 was a photograph of six 
servicemen sitting at Sloppy Joe's Bar in Havana, Cuba.  
Presumably, one of these men is the veteran.  The man on the 
far right is labeled as "[redacted]" and "[redacted]."  


Analysis

Preliminary Matter

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board notes that regulations in 38 C.F.R. Part 3 
pertaining to the duty to assist were recently amended to 
implement the provisions of the VCAA.  The amendments 
pertaining to new and material evidence, however, are only 
applicable to claims to reopen a finally decided claim 
received on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. Part 3).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of his claim pursuant to his 
new law.  VA has already met all obligations to the appellant 
under this new law.  Moreover, the appellant has been offered 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the appellant's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

In this regard, the appellant has not placed VA on notice of 
any outstanding evidence that could plausibly be new and 
material.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  

In addition, by virtue of the RO's notices and rating 
determination, including the Statement of the Case (SOC) 
issued during the pendency of the appeal, the appellant was 
given adequate notice of the pertinent regulations pertaining 
to his claim for basic eligibility for nonservice-connected 
pension benefits.  He was also given the opportunity to 
present argument and evidence in support of his claim, and 
the record shows that he did in fact present contentions and 
evidence.  38 U.S.C.A. § 5103 (West Supp. 2001).  


New and Material Evidence

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans, supra.  Under Evans, 
evidence is new if not previously of record and not merely 
cumulative of evidence previously of record.

The veteran seeks to reopen his claim of service connection 
for bilateral hearing loss, which the RO finally denied in 
July 1994.  

As was stated above, the RO declined to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
in July 1994, and this decision was not appealed and became 
final.  Therefore, the Board shall consider whether new and 
material evidence has been submitted since the July 1994 
determination.  

Evidence has been submitted which was not in the record at 
the time of the July 1994 determination.  The evidence 
presented includes statements by the appellant and others, 
duplicates of medical records, and private and VA medical 
records.  Also added to the record were articles pertaining 
to noise and a possible treatment for deafness.  

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  38 C.F.R. § 3.156(a).  

The testimony provided by the veteran and members of his 
family is merely a restatement of contentions already 
considered and rejected by the RO when it issued its July 
1994 decision, and hence does not constitute either new or 
material evidence.  

Moreover, the veteran and his family are not deemed competent 
to provide a medical diagnosis or etiology therefor.  The 
Board notes that generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), see also 
Espiritu v. Derwinski, 2 Vet. App. 492 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on maters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  



The lay statement dated in May 1997 from a fellow serviceman 
acquaintance is essentially duplicative of a prior lay 
statement of record.  The pastor's April 1999 statement, the 
copy of the photograph of six servicemen, and the article 
added to the record in April 1999 regarding noise and hearing 
loss are not probative of the issue at hand in that they 
provide no basis as to whether the veteran's bilateral 
hearing loss was incurred during service or shortly 
thereafter.  

The medical records added to the claims file since the 1994 
determination essentially show that the veteran continues to 
suffer significant hearing loss.  While a private physician 
has provided an opinion that supports the veteran's 
contention that his hearing loss is the result of inservice 
noise exposure, (see the July 1998 medical report as provided 
by CFJ, MD, which suggested that the veteran's right ear 
hearing loss was caused by a combination of sudden noise 
exposure and sequelae from stapes surgery), the Board places 
little probative value on this opinion in that the private 
physician does not provide any rationale for the veteran's 
left ear hearing loss.  

He does not explain the normal hearing test results on the 
veteran's discharge from service examination report, nor does 
he provide any explanation for the gap of many years between 
the incident of noise exposure in service and the onset of 
the veteran's deafness.  The Court has held that where a 
physician has given no supporting evidence for his 
conclusion, such is of limited probative value.  Bloom v. 
West, 12 Vet. App. 185 (1999).  The Board further notes that 
the Court has consistently declined to adopt a rule that 
accords greater weight to the opinions of treating 
physicians, such as the opinion by Dr. CFJ.  Chisem v. Brown, 
8 Vet. App. 374 (1995).

The Court has held that medical evidence must be more than 
speculative.  Bostain v. West, 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).




Additionally, it is noted that opinion offered by CFJ, MD, is 
based upon the history of events as related to the examiner 
by the veteran.  To the extent that the examiner placed any 
reliance on the veteran's account, the resulting medical 
opinion is entitled to little or no probative value.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) [medical 
opinion based solely or in large measure on a veteran's 
reported medical history will not be probative to disposition 
of claim if the objective evidence does not corroborate the 
reported medical history or if a preponderance of the 
evidence is otherwise against the claim; a diagnosis "can be 
no better than the facts alleged by the appellant"].

The Board places greater weight of probative value on the 
December 1997 opinion of the VA examiner which was also added 
to the record since the 1994 RO decision.  

This opinion was based upon a review of the veteran's entire 
claims folder.  The VA examiner stated that the veteran's 
hearing loss disability was more likely than not unrelated to 
the experience of a .50 caliber machine gun misfire as 
described by the veteran.  

The VA examiner provided compelling rationale as to why there 
was no relationship between the current hearing loss 
disability and the veteran's period of active service.  

The examiner was impressed with the fact that all in-service 
testing documented normal hearing, the fact that veteran's 
duties included transmission and reception of radio messages 
(which presumably calls for good hearing acuity), and the 
fact that the 1960's stapedectomy would have been for 
otosclerosis, a condition unrelated to noise exposure.  



The Board finds the examiner's reasoning to be persuasive.  
In particular, the examiner pointed to the lack of medical 
evidence of a traumatic event during service and the lack of 
evidence of any ear problems for a number of years after 
service as indicative of no relationship between the incident 
reported by the veteran and his current hearing loss.  The 
reasoning of the VA physician is consistent with the negative 
SMRs and the lack of medical evidence of ear problems for a 
number of years after service.

The Board notes in passing that the June 1999 report opinion 
of JBS, MD, stated that the veteran provided a history of 
exposure to a gunfire explosion in 1945.  The report 
confirmed that the veteran had current severe to profound 
bilateral hearing loss; however, the report did not establish 
that the current hearing loss disability is related to the 
veteran's period of active service.

In summary, for the reasons expressed above, the Board 
chooses to place greater weight on the above opinion of the 
VA examiner and the negative service department reports than 
it does on the assertions of the veteran and his lay witness 
and the opinion of Dr. CFJ.  In weighing the evidence of 
record, the Board is of the opinion that the preponderance of 
the evidence is against the conclusion that the veteran's 
current bilateral hearing loss disability was incurred in or 
aggravated by service, or that it was manifested to a 
compensable degree within one years after service.  Thus, the 
private physician's statement in support of the veteran's 
claim regarding etiology of the veteran's hearing loss (in 
the right ear) does not constitute new and material evidence 
received since the July 1994 rating decision.  

The Court has held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for bilateral hearing loss, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Ivey, 2 
Vet. App. at 322.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

